Title: To George Washington from Anonymous, 11 February 1797
From: Anonymous
To: Washington, George


                        
                            Feby 11th 97 No. 64—South Second Street. 
                        Knowing your regard for all Public utility, & benefit; I beg leave to
                            acquaint you of my having a prescription for the Dropsy, it’s great simplicity & mild
                            performance of the cure, is very remarkable. In what manner or mode, I should communicate
                            it, to the Legislature of this Country, is what I would be happy in being inform’d of. With
                            great Respect—I am Yr Excellency’s Mo Obedt Servt
                        
                            A. Sincere Friend
                            
                        
                    